Citation Nr: 0637710	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right fibula, currently evaluated as 20 
percent disabling.

2.  Entitlement to secondary service connection for a chronic 
acquired low back disorder.

3.  Entitlement to service connection for chronic acquired 
bilateral ankle disorders, to include as secondary to 
service-connected fibula fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to July 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2001 
and March 2004 by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) located in Cleveland, Ohio.  The 
appeal was remanded for additional actions in October 2004; 
the requested development is complete and this matter is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected residuals of a fracture of the 
right fibula are manifested by no more than moderate 
disability.

2.  Competent, probative medical evidence of record does not 
reveal a current, chronic low back disability that is 
proximately due to, the result of, or aggravated by his 
service-connected fibula fracture residuals.  

3.  Competent, probative medical evidence of record does not 
reveal a current, chronic bilateral ankle disability that is 
proximately due to, the result of, or aggravated by his 
service-connected fibula fracture residuals.  

4.  Competent, probative medical evidence does not reveal a 
current, chronic bilateral ankle disability as the result of 
or medically attributed to the veteran's in-service 
parachuting jump or any other incident therein.  Nor was 
osteoarthritis of the ankles shown to any degree within one-
year of his July 1949 discharge.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a fracture of the right fibula are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.6, 4.10, 4.71a, Diagnostic Code 5262 (2006).

2.  Secondary service connection for a chronic acquired low 
back disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2006).

3.  Service connection for chronic acquired bilateral ankle 
disorders, to include as secondary to service-connected 
disability, is not warranted and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
a disability rating claim.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in September 2002, 
November 2004 and March 2006.  The letters informed the 
appellant of his and VA's respective duties for obtaining 
evidence while the November 2004 letter requested he submit 
any evidence in his possession that pertained to his claims.  
The September 2002 and November 2004 letters informed him of 
the evidence necessary to substantiate service connection and 
an increased rating claim while the March 2006 informed him 
of the evidence necessary to establish secondary service 
connection.  As the weight of the evidence is against his 
claims, the lack of notice of potential effective dates and 
lack of rating criteria in connection with his service 
connection claims is harmless error.
Regarding the timing of complete notice, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial AOJ 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although notice was provided 
to the appellant after the initial adjudication, the claim 
was thereafter readjudicated.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See also April 2003 and March 2006 
correspondence indicating he had no additional evidence to 
submit.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records as well as post-service 
VA and private medical records.  VA examinations have been 
provided to the veteran and the resulting reports have been 
obtained.  Further, the claims file the veteran's statements 
in support of his appeal, to include testimony provided at a 
May 2002 personal hearing at the RO.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record for which 
he has not been afforded the opportunity to either submit or 
authorize VA to obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Increased Rating Claim

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  While the veteran is competent to 
describe his symptoms, in light of the somatoform component 
of his complaints, more focus and probative value has been 
placed on the objective findings of record.  See April 2002 
VA treatment record and April 2006 VA neurologic examination 
report.

The veteran's service-connected residuals of a fracture of 
the right fibula are currently evaluated as 20 percent 
disabling.  A higher 30 percent disability rating is 
warranted for malunion of the fibula with marked knee or 
ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2006).  The veteran's testimony at the October 2002 hearing 
and the VA treatment records reveal his complaints of pain 
while a February 2001 private treatment record indicates the 
use of a right knee brace, cane and a one millimeter gap in 
the medical compartment of the knee warrants a higher rating 
(although the private medical provider does not cite to VA 
schedular criteria when making this determination).  See also 
38 C.F.R. §§ 4.1, 4.6 (2006).  In October 2001 the veteran 
complained of severe knee pain to the point that he could not 
bear weight during flare-ups while the objective evidence 
shows degenerative changes of the right knee with no bony 
abnormalities or bone shortening noted upon X-ray.  See April 
2001, March 2002, July 2003, and April 2006 VA treatment 
records and examination reports.  Furthermore, a September 
2003 VA examination report addendum shows that the 
degenerative changes of the right knee were more consistent 
with aging rather than any post-traumatic osteoarthritis and 
deformity.  In addition, a June 2002 VA treatment record 
indicates the veteran had full range of motion of this right 
knee while the July 2003 VA examination report shows the 
veteran had zero to 120 degrees of motion.  The April 2006 VA 
bone examination report reveals the veteran had tenderness, 
soreness, and pain to palpation over the fibula but there was 
no objective evidence of swelling or deformity; the report 
indicates the fracture itself did not involve any joint.  The 
disability picture shown by the evidence of record does not 
approximate malunion of the fibula with marked knee or ankle 
disability.  

Accordingly, the weight of the evidence is against an 
increased rating.  Also, as there is no objective competent 
medical evidence of limitation of function of the knee (or 
ankle) associated with his service-connected fibula fracture 
residuals, consideration of separate or higher ratings under 
alternative diagnostic codes is not warranted.  Finally, the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) is not warranted.  The evidence of record does not 
reveal an unusual or exceptional disability picture that 
renders impracticable the rating schedule.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Secondary Service Connection Claims

The veteran argues that he has a low back disorder and 
bilateral ankle disorder as the result of his service-
connected fibula fracture residuals.  Service connection may 
be established on a secondary basis for a disability, shown 
to be proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's assertions, do not constitute competent medical 
evidence of the diagnosis or etiology of the claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nor are the medical records which contain the 
veteran's assertions, such as VA treatment records dated in 
2000, competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

Competent medical evidence shows the veteran is diagnosed 
with a low back disability as well as bilateral 
osteoarthritis of the ankles.  However, the competent medical 
evidence indicates that neither disability is causatively 
related to or aggravated by his service-connected right 
fibula fracture residuals.  See April 2006 VA spine, joint, 
and neurologic examination reports.  Nor does any of the 
additional competent medical evidence of record contain such 
findings.  As such, the weight of the evidence is against the 
secondary service connection claims.  See Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt 
rule does not apply when the preponderance).

Additionally, the veteran argues that his ankles are the 
result of trauma from in-service parachute jumps.  As direct 
service connection for his low back disorder has previously 
and finally been denied, this issue will not be discussed 
herein.  See April 1968, November 1971, and April 1993 Board 
decisions.  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (2000).  The record indicates that in July 1947 the 
veteran's company participated in a simulated jump at an 
abandoned Japanese airfield.  However, his June 1949 report 
of medical examination for discharge shows the veteran's 
lower extremities and feet had no significant abnormalities.  

No complaints or treatment of his ankles is shown until an 
October 2000 VA treatment record, at which time the veteran 
was treated for osteoarthritis of the right ankle.  VA 
radiographic evidence showed bilateral osteoarthritic changes 
in September 2003.  However, the September 2003 VA 
examination report addendum reflects the examiner indicated 
the veteran's osteoarthritis was secondary to degeneration 
rather than a post-traumatic process.  As competent medical 
evidence does not medically relate his current bilateral 
ankle disorder to his military service or any incident 
therein, the weight of the evidence is against direct service 
connection, and this appeal must be denied.  Also, competent 
medical evidence does not reveal the diagnosis of arthritis 
to any degree within one year of his July 1949 discharge from 
active duty.  As such, service connection is also not 
warranted on a presumptive basis.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).


ORDER

An increased rating for residuals of a fracture of the right 
fibula is denied.

Secondary service connection for a chronic acquired low back 
disorder is denied.

Service connection for chronic acquired bilateral ankle 
disorders, to include on a secondary basis, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


